—In an action to recover damages for personal injuries, the defendants appeal from an order of the Supreme Court, Kings County (Clemente, J.), dated May 11, 2001, which denied their motion for summary judgment dismissing the complaint.
Ordered that the order is reversed, on the law, with costs, the motion is granted, and the complaint is dismissed.
The accident at issue occurred when the plaintiffs vehicle collided with the defendants’ vehicle, which was “stop[ped] in traffic.” The rear end collision created a prima facie case of liability with respect to the plaintiff, which imposed a duty of explanation upon her to rebut the inference of negligence by providing some nonnegligent explanation for the collision (see Colon v Cruz, 277 AD2d 195; Hanak v Jani, 265 AD2d 453; Power v Hupart, 260 AD2d 458; Hurley v Izzo, 248 AD2d 674, 675-676). The plaintiff failed to meet that burden (see Filippazzo v Santiago, 277 AD2d 419-420). Accordingly, the defendants are entitled to summary judgment. Ritter, J.P., Florio, Goldstein, Luciano and Cozier, JJ., concur.